JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order issued June 6, 2002, be affirmed. Appellant has not shown that under the governing provisions in effect when he was sentenced, the D.C. Board of Parole lacked the discretion to deny reparóle after fifteen to twenty-four months. Moreover, he received the hearing guaranteed by 28 D.C.M.R. § 104.9. Accordingly, he has not shown he was disadvantaged by the United States Parole Commission’s use of the current regulations. See Warren v. United States Parole Commission, 659 F.2d 183 (D.C.Cir.1981).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.